 



Exhibit 10.2
EXECUTION VERSION
     
 
THIRD AMENDMENT TO
CREDIT AGREEMENT

dated as of

April 1, 2008

among

BAKER HUGHES INCORPORATED,
as Borrower,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

and

The Lenders Party Hereto
 
J.P. MORGAN SECURITIES INC.
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as
of April 1, 2008, is among BAKER HUGHES INCORPORATED, a Delaware corporation, as
the Borrower; JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
Lenders party hereto.
R E C I T A L S
     A. The Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of July 7, 2005 (as amended by that
certain First Amendment to Credit Agreement dated June 7, 2006, as amended by
that certain Second Amendment to Credit Agreement dated May 31, 2007, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
loans to and extensions of credit for the account of the Borrower.
     B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article and section references in
this Third Amendment refer to articles and sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.01 — Definitions
          (a) The definition of “Credit Agreement” is hereby amended in its
entirety to read as follows:
     “Credit Agreement” means this Credit Agreement, as amended by the First
Amendment, the Second Amendment and the Third Amendment, as the same may from
time to time be amended, modified, restated, or replaced from time to time.
          (b) The definition of “Eligible Assignee” is hereby amended by
deleting “a Default or” in the fourth line.
          (c) The definition of “Funded Indebtedness” is hereby amended in its
entirety to read as follows:
     “Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days),

 



--------------------------------------------------------------------------------



 



(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) all Contingent Obligations of such Person with respect to Funded
Indebtedness of another Person, (d) the principal portion of all obligations of
such Person under (i) capital lease obligations and (ii) any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of such Person where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP, and after giving effect to any of the foregoing
in this clause (d) to any third-party indemnification, and (e) all obligations
of such Person with respect to Redeemable Preferred Stock. The Funded
Indebtedness of any Person shall include the Funded Indebtedness of any
partnership or unincorporated joint venture for which such Person is legally
obligated. For the avoidance of doubt, Funded Indebtedness shall exclude any
actual fair value adjustment arising from any interest rate swap transactions
entered into in the ordinary course of business and not for investment or
speculative purposes.
          (d) The definition of “Indebtedness” is hereby amended in its entirety
to read as follows:
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), (d) all obligations, other than intercompany
items, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Contingent Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, and after giving effect in any of the foregoing in this
clause (g) to any third-party indemnification, (h) all obligations of such
Person with respect to Redeemable Preferred Stock, (i) the Swap Termination
Value (including both debit and credit values) in respect of any Swap Contract
of such Person and (j) the maximum amount of all bid, performance and standby
letters of credit issued or bankers’ acceptances facilities created for the
account of

2



--------------------------------------------------------------------------------



 



such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed). The Indebtedness of any Person shall include the Indebtedness of
any partnership or unincorporated joint venture for which such Person is legally
obligated.
          (e) The definition of “Third Amendment” is hereby added to
Section 1.01 in proper alphabetic order which definition shall read as follows:
     “Third Amendment” means the Third Amendment to Credit Agreement dated as of
April 1, 2008 among the Borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent and the Lenders party thereto.
     2.2 Amendment to Section 2.05. Section 2.05 is hereby amended by deleting
“a Default or” in the thirteenth line.
     2.3 Amendment to Section 8.02. Section 8.02 is hereby amended by deleting
“Default or” in the fourth line.
     2.4 Amendment to Article XI. Article XI is hereby amended by adding the
following as Section 11.19:
     Section 11.19. No Fiduciary Duty. Each of the Administrative Agent, each
Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower. The Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lenders and the Borrower, its
stockholders or its Affiliates. The Borrower acknowledges and agrees that
(i) the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (iv) the Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.
     Section 3. Conditions Precedent. This Third Amendment shall not become
effective until the date (the “Effective Date”) on which (i) the Administrative
Agent shall have received

3



--------------------------------------------------------------------------------



 



from the Required Lenders and the Borrower, counterparts (in such number as may
be requested by the Administrative Agent) of this Third Amendment signed on
behalf of such Person and (ii) the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower (in sufficient copies for each Lender)
signed by a Responsible Officer of the Borrower certifying that, (A) before and
after giving effect to this Third Amendment, the representations and warranties
contained in Article VI of the Credit Agreement made by it (other than those
made in Section 6.08) are true and correct on and as of the execution date of
this Third Amendment, except to the extent that such representations and
warranties specifically refer to an earlier date, (B) no Default exists or will
exist as of the execution date of this Third Amendment, and (C) no Material
Adverse Effect (except as may have arisen in connection with the matters covered
in Section 6.08) has occurred since the date of the most recently filed Form
10-K or 10-Q through the execution date of this Third Amendment.
     Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
     4.2 Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued obligations under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby
and (b) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Third Amendment: (i) before and after giving
effect to this Third Amendment, the representations and warranties contained in
Article VI of the Credit Agreement made by it (other than those made in
Section 6.08) are true and correct on and as of the execution date of this Third
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date and (ii) no Default exists or will exist
as of the execution date of this Third Amendment and no Material Adverse Effect
(except as may have arisen in connection with the matters covered in
Section 6.08) has occurred since the date of the most recently filed Form 10-K
or 10-Q through the date hereof.
     4.3 Loan Document. This Third Amendment is a “Credit Document” as defined
and described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Credit Documents shall apply hereto.
     4.4 Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.5 NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR,

4



--------------------------------------------------------------------------------



 



CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the date first written above.

                  BAKER HUGHES INCORPORATED    
 
           
 
  By:   /s/ Peter A. Ragauss     
 
  Name:  
 
Peter A. Ragauss    
 
  Title:   Senior Vice President and
Chief Financial Officer     

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Kevin J. Utsey    
 
           
 
  Name:   Kevin J. Utsey    
 
  Title:   Vice President    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
as Lender    
 
           
 
  By:   /s/ Kevin J. Utsey    
 
           
 
  Name:   Kevin J. Utsey    
 
  Title:   Vice President    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Lender    
 
           
 
  By:   /s/ Shelley A. McGregor    
 
           
 
  Name:   Shelley A. McGregor    
 
  Title:   Senior Vice President     

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as Lender    
 
           
 
  By:   /s/ Sydney Dennis    
 
           
 
  Name:   Sydney Dennis    
 
  Title:   Director    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Lender    
 
           
 
  By:   /s/ Amy Pincu     
 
           
 
  Name:   Amy Pincu    
 
  Title:   Vice President    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender    
 
           
 
  By:   /s/ Linda Terry    
 
           
 
  Name:   Linda Terry    
 
  Title:   Vice President and Manager    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as Lender    
 
           
 
  By:   /s/ Jim Moyes    
 
           
 
  Name:   Jim Moyes    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Liz Lary    
 
           
 
  Name:   Liz Lary    
 
  Title:   Director    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as Lender    
 
           
 
  By:   /s/ Hussam S. Alsahlani    
 
           
 
  Name:   Hussam S. Alsahlani    
 
  Title:   Vice President    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as Lender    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Mary E. Evans    
 
           
 
  Name:   Mary E. Evans    
 
  Title   Associate Director    

Signature Page to Third Amendment to Baker Hughes Incorporated Credit Agreement

 